
	
		II
		111th CONGRESS
		1st Session
		S. 105
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Ethics in Government Act of
		  1978 to establish criminal penalties for knowingly and willfully falsifying or
		  failing to file or report certain information required to be reported under
		  that Act.
	
	
		1.Knowing and willful falsification or
			 failure to reportSection 104
			 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
			(1)by inserting (1) after
			 (a); and
			(2)by adding at the end the following:
				
					(2)(A)It shall be unlawful for any person to
				knowingly and willfully falsify, or to knowingly and willingly fail to file or
				report, any information that such person is required to report under section
				102.
						(B)Any person who violates subparagraph (A)
				shall be fined under title 18, United States Code, imprisoned for not more than
				1 year, or
				both.
						.
			
